Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reasons for Allowance

Applicant has filed a request for continued examination in light of an IDS and non-patent literation filed on 6/27/2022.   The claims remain allowable for Examiner’s reasons of record dated 3/30/2022. The newly submitted art appears to be cumulative in teaching and does not disclose, either alone or in combination, the claimed limitations in the independent claims and associated dependent claims.   
2. 	The disclosed prior that similarly reflects only some of the instant applications elements are Bacchhus et al. (US PG Pub. No. 20190018474) and Ellis et al. (US PG Pub. 20150309752).   Bacchus teaches in paragraph 0035 that a “controller 120 may regularly or continuously obtain a power draw value of the example memory device 100 (block 710). In this regard, the controller 120 may communicate with a power portion 280 of the throttling portion 250. The power portion 280 may include circuitry to measure the amount of power being drawn by the example memory device 100. In some examples, the power portion 280 may not measure the precise amount of power being drawn buy may instead include a trigger to indicate that the level of power being drawn by the example memory device 100 has exceeded a predetermined value. Thus, the controller 120 may determine, based on an indication from the power portion 280, whether or not a power draw threshold has been exceeded (block 720).”  Therefore Bacchus teaches that the controller measures and communicates power of a memory device. However, Bacchus does not teach that the controller provides a power profile of a memory based on the power measurement information measuring the power consumed by the controller and the power consumed by the memory to the host.  Bacchus also does not teach sending the power consumed to a cloud service provider. 
Ellis teaches in Par. 0051 that power is measured and monitored for all subsystems including NVM devices and controllers.  But this is far different than in the instant application that teaches a controller will provide a power profile of the storage device based on power measurement information.  This power measurement information is power consumed by the controller and the power consumed by the memory. However, in Ellis the power monitor device measures the subsystems power consumption and this power monitor is external to the storage device different than the instant application where in the power information is sent to a host for a cloud device. 
No other prior art could be found, either in the IDS or the updated search that teaches all the elements of independent claims 1, 11, and 20, or the associated dependent claims.  It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116